DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/04/2020, 03/04/2021, 02/22/2022 and 10/20/2022 has been considered by the examiner.
	
Claim Objections
Claim 11 is objected to because of the following informalities:  “polyvinyl acetal” should read “polyvinyl acetate”. Appropriate correction is required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 8, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iuliano (US 7699464).

	Regarding claim 1, Iuliano teaches an ophthalmic liquid delivery contact lens apparatus (FIGS. 1 & 8A-8D show how a contact lens may also be changed to include an ocular drug delivery system, column 7, lines 40-41) comprising: a contact lens body (10, 10E, 10F) having a central optical zone (a central portion 18) and an annular periphery outside of the central optical zone (column 3, lines 33-46, also see claim 14); a sponge material (11) disposed in the annular periphery (e.g., a peripheral ring reservoir 11), the sponge material curved axially to form an inner concave surface and an outer convex surface (as shown at least in FIG. 8C); and a liquid-impermeable shell (e.g., a shell having an upper section 12) substantially covering the outer convex surface of the sponge material annulus (as shown at least in FIGS. 8C-8D column 7, lines 40-59).

Regarding claim 2, Iuliano as set forth in claim 1 above further teaches a therapeutic liquid storage reservoir (16) disposed within the annular periphery of the contact lens body (column 3, lines 33-40, FIG. 1).

Regarding claim 8, Iuliano as set forth in claim 1 above further teaches the sponge material is impregnated with an anti-infective such as an antibiotic (e.g., ring reservoir could be added to a vision correction or bandage contact lens and filled with lubricants or medications (such as antibiotic), column 7, lines 55-59).

Regarding claim 14, Iuliano teaches a therapeutic liquid within the therapeutic liquid storage reservoir (e.g., the reservoir 16 is filled with fluid, such as saline, contact lens lubricants or artificial tears or other non-toxic material such liquid silicone (therapeutic liquid), column 3, lines 46-48).

Regarding claim 16, Iuliano teaches the central optical zone comprises a lens with optical power (column 2, lines 18-24).
	
Regarding claim 17, Iuliano teaches the central optical zone (18) comprises an opening (i.e., When the person gazes straight forward for distant vision, they are looking along an optical axis that passes through (opening) the section 18 (optic zone) of reservoir 16 column 3, lines 55-59 and as shown at least in FIGS. 1 & 2A-2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano (US 7699464) in view of Higuchi (US PUB 2012/0302972).	

 Regarding claim 3, Iuliano fails to teach a one-way valve connected at an output of the therapeutic liquid storage reservoir; wherein fluid is able to flow through the one-way valve into the sponge material to continually restore percentage of liquid stored within the sponge material.
However, in a related field of endeavor Higuchi teaches a flow regulator or valve can be associated with the pressure regulator in order to control the flow of positive or negative pressure, para. [0065]… the pressure regulator can be located anywhere on the housing with pressure delivering channels connecting both corneal and scleral regions, para. [0067]…and deliver a therapeutic compound to the biological system over time, para. [0087].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that a flow regulator or valve can be associated with a pressure regulator to deliver a therapeutic compound to the biological system over time as taught by Higuchi, for the purpose of allowing a more continuous active agent reservoir surrounding a portion to substantially all of the corneal seal.

Regarding claim 7, Iuliano fails to teach a manual press area on an outer surface of the annular periphery and over a portion of the therapeutic liquid storage reservoir, the manual press area configured to bow into the therapeutic liquid storage reservoir.
However, in a related field of endeavor Higuchi teaches as is shown in FIG. 2, the pressure regulator 32 includes an attached pressure bulb 36 used to generate positive and negative pressure by squeezing (e.g., manual press), para. [0065, lines 16-18].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that an attached pressure bulb (manual press) used to generate positive and negative pressure by squeezing as taught by Higuchi, for the purpose of allowing a more continuous active agent reservoir surrounding a portion to substantially all of the corneal seal.

Regarding claim 12, Iuliano as set forth in claim 1 above further teaches a therapeutic liquid storage reservoir (16) disposed within the annular periphery of the contact lens body (as shown at least in FIGS. 1 & 8D, column 3, lines 33-40).
Iuliano fails to teach a fill port connected with the therapeutic liquid storage reservoir.
However, in a related field of endeavor Higuchi teaches a reservoir can contain at least one access port to allow the reservoir to be filled, para. [0070, lines 1-2].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that a reservoir can contain at least one access port to allow the reservoir to be filled as taught by Higuchi, for the purpose of having a more continuous active agent reservoir.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Iuliano in view of Higuchi, and further in view of Ambati et al. (US PUB 2011/0282328; herein after “Ambati”).

Regarding claim 13, Iuliano in view of Higuchi fails to teach the fill port comprises an elastomer configured to self-seal after a piercing needle is withdrawn therefrom.
However, in a related field of endeavor Ambati teaches a variety of valve devices are contemplated and any such material or device that allows filling of a drug reservoir while also preventing undesirable egress of material through the valve should be considered the valve can be an elastomeric material that allows access of a needle and reseals once the needle is withdrawn, e.g. silicone elastomer or polyurethane rubber (para. [0039]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ocular drug delivery device of Iuliano in view of  Higuchi such that the valve can be an elastomeric material that allows access of a needle and reseals once the needle is withdrawn, as taught by Ambati, for the purpose of having a reservoir to be easily refilled while also preventing undesirable egress of material.
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano (US 7699464).

	Regarding claim 4, Iuliano teaches an opening (holes 11A) in an outer portion of the liquid-impermeable shell (as shown in FIG. 8C), the opening exposing a portion of the sponge material through the liquid-impermeable shell (column 7, lines 50-54 and as shown in FIG. 8C).
Iuliano discloses the claimed invention except for explicit teaching of an opening in an outer portion of the liquid-impermeable shell. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include the teachings of Iuliano where by providing perforations or holes 11A in the reservoir 11 on the surface contact lens that is intended to be juxtaposed to the cornea, 10E of FIG. 8C or 10F of FIG. 8D or changes to the matrix the contact to allow it to become excessively permeable around the ring reservoir in order to have an opening in an outer portion of the liquid-impermeable shell, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claim 5, Iuliano as set forth in claim 4 above further teaches the opening (holes 11A) extends to a circumference of the liquid-impermeable shell (as shown in FIG. 8C).

Regarding claim 6, Iuliano as set forth in claim 4 above further teaches one or more additional openings (perforations or holes 11A) in the outer portion of the liquid-impermeable shell (column 7, lines 50-54 and as shown in FIG. 8C).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano (US 7699464) in view of Hawke et al. (US PUB 2013/0208237A1; herein after “Hawke”).

Regarding claim 9, Iuliano fails to teach the sponge material comprises liquid absorbing pores.
	However, in a related field of endeavor Hawke teaches FIG. 7 illustrates yet another exemplary embodiment of a contact lens 700 comprising a single dynamic stabilization zone 702. In this exemplary embodiment, the fluid or gel (pores) filled cavity forming the single dynamic stabilization zone 702 is formed in the lower region of the contact lens 700, para. [0034]… a contact lens may be manufactured utilizing rotationally-symmetric contact lens molds, as if for a sphere product, while utilizing multiple curable formulations that, when cured, differ in their abilities to absorb water, in their elastic modulus, and in their monomer composition, para. [0044]… By increasing the diluent level, the expansion factor is reduced. Useful curable compositions for printing dynamic stabilization zones could utilize curable monomer mixtures having a relatively low diluent level, thereby resulting in localized zones that will absorb more water and protrude from the front surface of the contact lens, para. [0045].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that the fluid or gel filled cavity forming the single dynamic stabilization zone (sponge material), and the localized zones that will absorb more water and protrude from the front surface of the contact lens as taught by Hawke, for the purpose of having a more continuous active agent in the stabilization zone (sponge material).

Regarding claim 10, Iuliano fails to teach the sponge material comprises a liquid absorbing material.
	However, in a related field of endeavor Hawke teaches FIG. 7 illustrates yet another exemplary embodiment of a contact lens 700 comprising a single dynamic stabilization zone 702. In this exemplary embodiment, the fluid or gel (pores) filled cavity forming the single dynamic stabilization zone 702 is formed in the lower region of the contact lens 700, para. [0034]… a contact lens may be manufactured utilizing rotationally-symmetric contact lens molds, as if for a sphere product, while utilizing multiple curable formulations that, when cured, differ in their abilities to absorb water, in their elastic modulus, and in their monomer composition, para. [0044]… By increasing the diluent level, the expansion factor is reduced. Useful curable compositions for printing dynamic stabilization zones could utilize curable monomer mixtures having a relatively low diluent level, thereby resulting in localized zones that will absorb more water and protrude from the front surface of the contact lens, para. [0045].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that the fluid or gel filled cavity forming the single dynamic stabilization zone, and the localized zones that will absorb more water (a liquid absorbing material) and protrude from the front surface of the contact lens as taught by Hawke, for the purpose of having a more continuous active agent in the stabilization zone that will absorb more water.

Regarding claim 11, Iuliano teaches the liquid absorbing material comprises high-density polyvinyl acetal or cellulose.
	However, in a related field of endeavor Hawke teaches FIG. 7 illustrates yet another exemplary embodiment of a contact lens 700 comprising a single dynamic stabilization zone 702. In this exemplary embodiment, the fluid or gel (pores) filled cavity forming the single dynamic stabilization zone 702 is formed in the lower region of the contact lens 700, para. [0034]…stabilization zones are pad printed onto a front curve with tailored curable liquid monomer mixtures, the composition of the mixture should be such that it will co-polymerize with the material that is used in the bulk of the contact lens, para. [0046].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Iuliano such that stabilization zones are pad printed onto a front curve with tailored curable liquid monomer mixtures, the composition of the mixture should be such that it will co-polymerize with the material (such as high-density polyvinyl acetate (PVA) or cellulose) that is used as taught by Hawke, for the purpose of having the printed dynamic stabilization zone is chemically bonded to the bulk of the contact lens, and such zones are processable in a similar manner to the bulk material of the contact lens.

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Iuliano (US 7699464) in view of Egan et al. (US PUB 2012/0268712 A1; herein after “Egan”).

Regarding claim 15, Iuliano teaches the central optical zone is at least 4.0 millimeters in diameter.
	However, Egan teaches the diameter of optical zone 30 can range from 3-6 mm to correspond to a user's pupil size (para. [0026], FIG. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ocular drug delivery device of Higuchi such that t the diameter of optical zone 30 can range from 3-6 mm as taught by Egan, for the purpose of having an optical zone configured to provide the user clear and undistorted vision.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 2, 2022